DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see p. 1 of the Remarks, filed 16 June 2022, with respect to the cancellation of claims previously rejected on the merits and leaving only those previously allowed, have been fully considered and are persuasive.  The rejection of 14 June 2022 has been withdrawn. 

Claim Objections
Prior grounds of objection to claim limitations are withdrawn.

Allowable Subject Matter
Claims 1 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a method of driving an electro-optic display having a plurality of pixels driven from a first image to a second image using a first drive scheme, and thereafter driving the display from the second image to a third image using a second drive scheme different from the first drive scheme and having at least one impulse differential gray level having an impulse differential gray level having an impulse potential different from the corresponding gray level in the first drive scheme.

i.	Regarding claim 1, the cited prior art fails to singularly or collectively disclose a method of driving an electro-optic display having a plurality of pixels, the method comprising driving the display from a first image to a second image using a first drive scheme, and thereafter driving the display from the second image to a third image using a second drive scheme different from the first drive scheme and having at least one impulse differential gray level having an impulse potential different from the corresponding gray level in the first drive scheme, and wherein, prior to driving the display from the second image to the third image, a transition waveform is applied to pixels having at least one but less than all of the gray levels in the second image, and after this application of the transition waveform, transition waveforms are applied to individual pixels only when those pixels are undergoing a change in gray level, and after any given pixel has a transition waveform applied thereto, subsequent transitions of that pixel are effected using the second drive scheme.
Thus, claim 1 is allowed.
ii.	Claims 2 – 7 depend from and inherit the limitations of claim 1.
Thus, claims 2 – 7 are allowed.
---
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AM/
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621